Citation Nr: 0205339	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-02 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 
2000, for a total disability rating due to individual 
unemployability.  

2.  Entitlement to an increased rating for arthritis of the 
lumbar spine, rated 10 percent disabling prior to January 28, 
1999, and 20 percent disabling effective from January 28, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1964 to June 
1966 and from August 1980 to June 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2000 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the veteran's 
disability rating for lumbar spine arthritis to 20 percent 
disabling, and denied his claim for a total disability rating 
due to individual unemployability (TDIU rating). 

In a rating decision, dated in August 2000, the RO awarded 
the veteran a total schedular rating for a right hip 
disability, total hip replacement, pursuant to the specific 
provisions set forth in Diagnostic Code 5054, effective from 
March 15, 2000.  That rating was reduced to 30 percent, 
effective May 1, 2001.  However, subsequently, a TDIU rating 
was assigned, effective the date of reduction.  As a 
practical matter, this means that the veteran has been paid 
compensation at the 100 percent rate, effective March 15, 
2000.  In January 2001, the RO issued a Statement of the Case 
(SOC) on the matter of entitlement to an effective date 
earlier than March 15, 2000, for a TDIU rating.  

Subsequent to the March 2001 substantive appeal pertaining to 
this issue, there were received some conflicting  statements 
as to the veteran's desire to appeal the issue pertaining to 
the effective date of the TDIU rating.  However, this matter 
has been clarified, and the Board deems the issues listed on 
the preceding page to be those developed for appellate 
review.  Other issues are referenced below.   


REMAND

Thorough review of the claims file reveals that there are 
numerous procedural problems which must be resolved by the RO 
prior to further consideration of this case by the Board.  

The Board notes that in a rating decision, dated in October 
1998, the RO determined that new and material evidence 
sufficient to reopen a claim for service connection for a 
pulmonary condition had not been submitted, and denied 
reopening that claim.  In October 1998, the veteran filed a 
notice of disagreement with that determination.   Since the 
RO has not issued an SOC on this matter, the claims file must 
be returned to the RO for issuance of an SOC.  See Manlicon 
v. West, 12 Vet. App. 238 (1999) (The NOD initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the court; the Board should have remanded 
that issue to the RO, for issuance of a SOC).  

In addition, it is noted that service connection for 
arthritis of the lumbar spine was granted by means of a 
rating decision dated in December 1998.  In that decision, 
the RO determined that prior rating decisions which failed to 
grant service connection were clearly and unmistakably 
erroneous, and awarded service connection effective from July 
1, 1989, the day after the veteran's separation from service. 

In a subsequent rating decision, dated in January 2000, the 
RO increased the veteran's disability rating for arthritis of 
the lumbar spine to 20 percent, effective from January 28, 
1999.  The veteran has appealed this decision.  The veteran 
has asserted, in essence, that all of his low back 
symptomatology, to include his lumbar disc disease, are 
related to service.  He has also submitted medical evidence 
in support of this assertion.  

It is noted that the RO's January 2000 rating decision noted 
that the veteran's lumbar disc pathology was not shown to be 
related to arthritis, and determined that the veteran's 
lumbar spine arthritis would be rated based on limitation of 
motion.  However, a rating decision specifically addressing 
the issue of entitlement to service connection for lumbar 
disc disease has not been issued.  This matter is 
inextricably intertwined with the issues of entitlement to an 
increased rating for arthritis of the lumbar spine and, under 
the circumstances presented in this case, entitlement to an 
earlier effective date for a TDIU rating.  Therefore, prior 
to further consideration of the issues currently before the 
Board, the RO must address the issue of service connection 
for lumbar spine disability (other than arthritis). 

Accordingly, this case is REMANDED for the following 
development: 

1.  The RO should furnish to the veteran 
and his representative a Statement of the 
Case on the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a pulmonary condition.  The RO should 
explain to the veteran the time period 
for filing a substantive appeal, and 
furnish a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) to facilitate such 
filing.  The veteran and his 
representative are hereby reminded that 
the Board will have jurisdiction to 
consider this issue if and only if an 
appeal as to this issue is perfected with 
the timely filing of a substantive 
appeal.    

2.  Inasmuch as the issue of entitlement 
to service connection for a lumbar spine 
disability (other than lumbar spine 
arthritis), to include lumbar disc 
disease, is deemed to be "inextricably 
intertwined" with the issues of 
entitlement to an increased rating for 
lumbar arthritis and entitlement to an 
earlier effective date for a TDIU rating, 
the RO should take appropriate 
adjudicative action, and provide the 
appellant and his representative, notice 
of the determination and the right to 
appeal.  If a timely notice of 
disagreement is filed, the appellant and 
his representative should be furnished 
with a statement of the case and given 
time to respond thereto.

3.  The RO should then readjudicate the 
issues currently on appeal, if necessary.  
In so doing, and in taking action listed 
above, the RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
This includes obtaining any private and 
VA medical records not already associated 
with the claims file, and conducting any 
necessary VA examinations.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

Thereafter, following the appropriate appellate procedures, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



